Case 2:21-mj-00691-EJY Document5 Filed 08/13/21 Page 1of1

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

UNITED STATES DISTRICT COURT

for the
District of Nevada
United States of America )
v. ) Case No. 2:21-mj-691-EJY
__ WAYNE CLARENCE MORRIS, JR. Charging District: Southern District of New York
Defendant ) Charging District’s Case No. 4:21-CR-00076-DN

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

Place: U.S. District Court - Utah Courtroom No.: TBD
351 S. West Temple, Salt Lake City, UT 84101

‘Date and Time: September 13, 2021 at 1:30p.m.

| oe

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

Judge's signature

   
 

Date: August 13,2021 _

Printed name and title

 

D ~___ RECEIVED
——fnTeRED —~__ SERVED ON
COUNSEL/PARTIES OF RECORD

 

AUG 1 3 2021

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

 

DEPUTY

 

BY:

 
